Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments and comments, received September 7, 2021, have been fully considered by the examiner.  The amendments have obviated the 35 USC 112 issues.  The following is a complete response to the September 7, 2021 communication.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Moller (EP 1,000,586) in view of the teaching of Palmerton et al (2012/0286179).
	Moller discloses a medical system comprising a first apparatus (3) for generating an activation signal and a medical device (5) comprising a second apparatus (4) for receiving the at least one activation signal, which apparatus is arranged to activate and/or deactivate the medical device (para. [0029], for example) when the apparatus for receiving detects a repetition of an activation signal and/or an activation signal sequence and/or a predefined activation signal duration within a time period (para. 
	Palmerton et al disclose another medical system comprising a smoke evacuator and an activation means to detect a signal to activate and/or deactivate the smoke evacuator (paragraphs [0031-0033], for example).  In particular, Palmerton et al teaches that an acoustic sensor may be an alternative option to a current sensor (para. [0006] discloses a current sensor, and para. [0007] discloses an acoustic sensor as an alternative).  Palmerton et al specifies the function of the acoustic sensor (e.g. microphone) in paragraph [0036] where the microprocessor analyzes the acoustic signal using fourier transforms, which necessarily involves converting a periodic signal from a time domain to a frequency domain.  It is noted that applicant’s specification discloses a similar fourier transform analysis by the acoustic sensor system.  Palmerton et al also discloses algorithms and filters for processing the acoustic sensor to control actuation of the second apparatus (i.e. smoke evacuator).
	To have provided the Moller device with an acoustic sensor, in lieu of a current sensor, to send activation/deactivation signals to control the operation of the smoke evacuator device would have been an obvious alternative design consideration for one of ordinary skill in the art since Palmerton et al fairly teaches the know alternative use of an acoustic sensor in lieu of a current sensor in an analogous medical system.
	Regarding claim 2, see, for example, paragraph [0048].  Regarding claim 5, the particular signal received could be of any repetition/period of frequency depending upon the use of the device.  Regarding claims 6 and 7, the device is a suction device (5) having suction tubes (71,72 – Figure 3).  Regarding claim 9, Palmerton et al discloses 
	Regarding claim 13, Moller provides a medical device comprising an apparatus (4) for receiving an activation signal that is arranged and configured to activate and/or deactivate the medical device based on receiving the at least one activation signal as addressed above and as disclosed in, for example, paragraph [0048].  Palmerton et al provide the teaching of providing an acoustic sensor to detect a periodic acoustic signal to control actuation of a smoke evacuation device as addressed above.
	Regarding claims 14 and 15, Moller discloses the method steps of providing the medical device of claims 1 and 2, as well as the steps of activating/deactivating the medical device according to prescribed signal sequences and/or timing (para. [0048], for example).
Response to Arguments
Applicant's arguments filed September 7, 2021 have been fully considered but they are not persuasive.
Applicant argues that Palmerton et al fails to disclose any benefit of using an acoustic signal sensor or why such a signal would be appropriate.  The examiner disagrees.  Palmerton et al discusses at paragraph [0036] the specific use of an acoustic detector (e.g. microphone) as well as the associated hardware (e.g. filters, .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770.  The examiner can normally be reached on Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/September 30, 2021